SHARP, Judge,
concurring and dissenting in part.
I concur in the affirmance of this case in all respects except the lower court’s denial of attorney fees for the wife. At the time of the dissolution the wife’s only income was temporary alimony of $200.00 per week — considerably less the $681.00 established in the record as her current weekly expenses. The husband’s gross weekly income was $2,609.07, and his net was $1,292.06, after deducting the temporary alimony, alimony for a prior wife, and support for an adult daughter. The wife’s financial affidavit disclosed modest liquid assets — $8,000.00 in a Hutton account and $10,000.00 in a revocable trust. The husband’s financial affidavit disclosed various accounts totalling $49,596.24, and a $9,000.00 IRA. From these circumstances one cannot reasonably conclude the parties have a similar ability to secure competent legal counsel. Nichols v. Nichols, 418 So.2d 1198 (Fla. 5th DCA 1982); Fried v. Fried, 390 So.2d 392 (Fla. 2d DCA 1980); Mahoney v. Mahoney, 380 So.2d 497 (Fla. 2d DCA 1980); Melton v. Melton, 251 So.2d 705 (Fla. 1st DCA 1971).